DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received September 6, 2022 and to the supplemental amendment received September 29, 2022.  The amendment to the specification received September 29, 2022 is acknowledged.  In the claim amendment received September 6, 2022, claims 1-15 are cancelled claims and claim 16, 19, 26, 29, and 34 were amended.  Claims 16-37 are pending.
The rejection of claims 16-24, 26-32, and 34 under 35 U.S.C. 102(a)(2) as being anticipated by Suh et al. (US 2020/0131124 A1) is withdrawn due to the claim amendment received September 6, 2022.
The rejection of claims 35 and 36 under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2020/0131124 A1) is withdrawn due to the claim amendment received September 6, 2022.
The rejection of claims 25, 33, and 37 under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2020/0131124 A1) in view of Liao et al. (US 2003/0170491 A1) is withdrawn due to the claim amendment received September 6, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, independent claim 16 recites the broad recitation “each of Ar9 to Ar12 independently represents a substituted or unsubstituted aryl group having 6 to 100 carbon atoms or a substituted or unsubstituted heteroaryl group having 3 to 100 carbon atoms”, and the claim also recites “each of Ar9 and Ar11 comprises a fluorenyl group” which is the narrower statement of the range/limitation. Ar9 and Ar11 are defined both broadly and then more narrowly.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 21 recites a list of Ar9 and Ar11 groups, but parent claim 16 appears to limit Ar9 and Ar11 to only comprising a fluorenyl group.  Accordingly, claim 21 recites groups outside the scope of what is defined in independent claim 16, upon which claim 21 depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-24, 26-32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2020/0131124 A1).
Regarding compounds of formula (G0) of independent claim 16 and formula (G2) of independent claim 26, and the compound of claim 34, Suh et al. discloses compounds of Chemical Formula 1 for an organic light emitting device (see abstract):

    PNG
    media_image1.png
    220
    317
    media_image1.png
    Greyscale
.
The variables are defined at par. 8-13.  More specifically, Ar1 may be selected as substituted or unsubstituted aryl group (see par. 9) and Ar2 to Ar5 may each be selected as substituted or unsubstituted aryl group (see par. 11).  The term aryl group may include at least phenyl group per the compound of claim 34 (see par. 40) or fluorenyl group per instant claim 16 and claim 26 compounds (see par. 41) among other aryls (see par. 40-41).  The term “substituted” may mean substitution with one, two or more substituents including alkyl, linking two or more substituents, and aryl group among others (see par. 33) per the compound of claim 34. The definition of “substituted” is provide in par. 33 with respect to compounds of the instant claims.  While Suh et al. does not appear to show example compounds of the Chemical Formula 1 where the specific Ar2 to Ar5 groups were selected as aryl groups the same as groups of the instant compounds, it would have to been obvious before the effective filing date of the claimed invention to have formed Suh et al. Formula 1 derivatives having aryl groups the same as the claimed compounds, because the groups are clearly within the defined groups for forming a Chemical Formula 1 as disclosed by Suh et al.  One would expect to achieve a functional compound within the disclosure of Suh et al. Chemical Formula 1 for an operational light emitting device with a predictable result and a reasonable expectation of success.
	

Regarding device claims 23, 24, 31, 32, 35, and 36, example device 1 comprises a Suh et al. Formula 1 compound as dopant in a light emitting layer (see par. 155-160, especially par. 158) and Suh et al. clearly teaches using the formula 1 compounds in a light emitting layer of a light emitting device (see par. 66, 70, and 77), although the above specifically discussed obvious derivatives of formula 1 are not shown in example device embodiments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device including compounds of Chemical Formula 1 in a light emitting layer of the device, because Suh et al. teaches the Chemical Formula 1 compounds are useful as dopants for a light emitting layer of a light emitting device.  One would expect to achieve an operational device including the above compound within the disclosure of Suh et al. with a predictable result and a reasonable expectation of success.

Claims 25, 33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2020/0131124 A1) in view of Liao et al. (US 2003/0170491 A1).  
Suh et al. is relied upon as set forth above.  
Suh et al. teaches light emitting devices including a support substrate (see Example 1, par. 155, page 53), but appears silent with regard to further including a transistor.  Liao teaches in analogous art transistors may be provided over transparent support to drive organic light emitting devices (OLEDs) (see Liao par. 75 and 69).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a transistor as taught by Liao with an organic light emitting device as taught by Suh et al., because one would expect a transistor over a support as described by Liao to be similarly beneficial to the operation of the light emitting device.  One would expect to achieve an operational organic light emitting device including a transistor to drive the device with a predictable result and a reasonable expectation of success in displaying light.

Response to Arguments
Applicant's arguments filed September 6, 2022 and September 29, 2022 have been fully considered but they are not persuasive. 
While Suh et al. does not appear to show specific example compounds that anticipate compounds as claimed in the amended claim set, Suh et al. continues to recite a General Formula 1 where Ar1 to Ar5 groups are defined to include aryl groups encompassing the recited groups in the claimed compounds.  Suh et al. renders obvious compounds for a device as claimed.  Applicant has not presented or discussed any experimental evidence of unexpected results with respect to selection of the specifically claimed aryl groups in order to obviate an obviousness rejection over the teachings of Suh et al.  The office notes that a prior art reference is not limited to only the teachings of preferred or example embodiments, but is relevant for all that it contains.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786